Citation Nr: 1307857	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an increase in the 60 percent evaluation currently assigned for bronchial asthma.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from August 1980 to June 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in February 2011 and May 2012.  


FINDING OF FACT

The Veteran's bronchial asthma is manifested by a FEV-1 value greater than 40 percent and FEV-1/FVC value of no less than 46 percent; there is no evidence of attacks more than once a week or respiratory failure, nor does he require use of systemic high dose corticosteroids or immuno-suppressive medications.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.97, Part 4, Diagnostic Code 6602 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records (STRs) and VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to evaluate his respiratory disorder under the applicable rating criteria.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Bronchial Asthma

The Veteran contends, in essence, that his service-connected bronchial asthma is more severe than is reflected by the 60 percent evaluation currently assigned.  

Initially, it should be noted that the Board has reviewed all the evidence of record, including but not limited to the Veteran's contentions, the VA outpatient notes and private treatment records from 2005 to the present, and the findings from the VA examinations conducted during the pendency of this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the Veteran will be summarized where appropriate.  

The Veteran's bronchial asthma is evaluated under Diagnostic Code (DC) 6602, which provides, in pertinent part, for a 60 percent evaluation with a FEV-1 of 40 to 55 percent predicted, or a FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assigned with a FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; bronchial asthma requiring daily use of high dose corticosteroids or immuno-suppressive medications.  A note to DC 6602 states that in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, DC 6602 (2012).  

Under VA's rating procedures, use of post-bronchodilator findings is standard in pulmonary assessment and assures consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  

In the present case, the respiratory findings from the two VA pulmonary function tests (PFT) conducted during the pendency of this appeal (October 2006 and April 2011), were not significantly different and showed severe obstructive ventilator defect with significant improvement on post-bronchodilation.  In October 2006, PFT revealed post-bronchodilator FEV-1 of 41 percent and post-bronchodilator FEV-1/FVC of 46 percent.  On examination in April 2011, his post-bronchodilator FEV-1 was 40.4 percent and FEV-1/FVC was 47 percent.  The PFT examiner commented that the Veteran's acute bronchospasm on examination and unreproducible FVC results most likely did not represent his baseline.  

When examined by VA in May 2012, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and an explanation of the diagnostic findings.  The examiner indicated that the Veteran required use of intermittent courses or bursts of systemic corticosteroids four or more times a year, and inhalational bronchodilator therapy and inhalational anti-inflammatory medication, daily, but did not require oral bronchodilators or oxygen therapy.  While the Veteran was seen at the ER on several occasions, he did not experience asthma attacks with episodes of respiratory failure or require hospitalization within the previous 12 months.  

The examiner also noted that the Veteran had apparently experienced bronchospasm at the time of the April 2011 VA PFT examination rendering the FEV-1 results less reliable, and opined that the FEV-1/FVC findings more accurately reflected the current severity of his asthma.  The examiner also reported that diffusion capacity of the lung for carbon monoxide by a single breath (DLCO) testing was not indicated.  

In this case, the clinical and diagnostic findings during the pendency of the appeal do not satisfy the criteria for the next higher rating of 100 percent under the rating criteria.  The medical evidence does not reflect a FEV-1 or FEV-1/FVC of less than 40 percent predicted at anytime during the pendency of the appeal.  The Veteran does not claim, nor does the evidence show that he has had more than one attack per week with episodes of respiratory failure, nor does he require daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  

Concerning the Veteran's contentions, while he is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Pulmonary function test results are dispositive evidence in a rating claim for bronchial diseases, absent evidence of an exception under the special provisions of 38 C.F.R. § 4.96(d).  The RO has applied the rating schedule accurately, and there is no basis under the applicable criteria for the assignment of an evaluation in excess of 60 percent at any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the manifestations of the Veteran's bronchial asthma are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by his respiratory disorder, and provides for a higher rating with more severe pulmonary findings.  In view of this, referral of this case for extraschedular consideration is not in order.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the evidence of record showed that the Veteran has been employed full-time by the U.S. Postal Service for many years.  Further, the objective findings of record do not show or otherwise suggest that his bronchial asthma would preclude substantially gainful employment.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An increased evaluation for bronchial asthma is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


